*175OPINION OF THE COURT
Per Curiam.
Respondent David John Loglisci was admitted to the practice of law in the State of New York by the Second Judicial Department on June 23, 1999. At all times relevant herein, respondent has maintained his principal place of business within the First Department.
On March 10, 2010, respondent pleaded guilty in Supreme Court, New York County, to one count of violating General Business Law § 352-c (6), a class E felony. Respondent is the former chief investment officer of New York State’s pension fund, which was managed by then New York State Comptroller, Alan Hevesi. Respondent, along with Henry “Hank” Morris, the former political advisor to Hevesi, pleaded guilty to securities fraud, admitting, inter alia, that he helped steer pension money to investments, to those who either made contributions to Hevesi’s campaign, or who agreed to pay fees to Morris or his associates, and punished those who did not. On October 9, 2012, respondent was sentenced to a conditional discharge.
In light of respondent’s felony conviction, the Departmental Disciplinary Committee (Committee) seeks an order, pursuant to Judiciary Law § 90 (4) (b), striking respondent’s name from the roll of attorneys. Respondent, pro se, has not submitted a response to this petition.
Since respondent was convicted of a criminal offense classified as a felony in New York (see Judiciary Law § 90 [4] [e]), he automatically ceased to be an attorney by operation of law upon entry of his guilty plea and his name should be stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) (see Matter of Margulies, 93 AD3d 145 [1st Dept 2012]; Matter of Harding, 73 AD3d 148 [1st Dept 2010]).
Accordingly, the Committee’s petition should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to March 10, 2010.
Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Freedman, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to March 10, 2010.